DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest 
a method of controlling a gas mixture for a laser, comprising: receiving as an input one or more of a plurality of concentration values, wherein each of the plurality of concentration values respectively corresponds to a constituent of a plurality of constituents of air; generating a blend of the plurality of constituents of air based on the received one or more of the plurality of concentration values; determining whether the blend of the plurality of constituents of air is within a threshold range for a ratio of the plurality of concentration values for the plurality of constituents of air; and controlling a flow of the blend of the plurality of constituents of air to be routed through an output circuit for use as the gas mixture for the laser following a determination that the blend of the plurality of constituents of air is within the threshold range; wherein the method is performed by at least one computer system comprising at least one memory and at least one processor coupled to the memory.
	Due to their dependency, claims 2-14 are necessarily allowable.
Regarding independent claim 15, the prior art of record neither shows nor suggest a system for controlling a gas mixture for a laser, comprising: a memory and at least one processor coupled to the memory, wherein the at least one processor is configured to: receive as an input one or more of a plurality of concentration values, wherein each of the plurality of concentration values respectively corresponds to a constituent of a plurality of constituents of air; generate a blend of the plurality of constituents of air based on the received one or more of the plurality of concentration values; determine whether the blend of the plurality of constituents of air is within a threshold range for a ratio of the plurality of concentration values for the plurality of constituents of air; and control a flow of the blend of the plurality of constituents of air to be routed through an output circuit for use as the gas mixture for the laser following a determination that the blend of the plurality of constituents of air is within the threshold range.
Due to their dependency, claims 16-18 are necessarily allowable.
	Regarding independent claim 19, the prior art of record neither shows nor suggest a computer program product for controlling a gas mixture for a laser, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: receiving as an input one or more of a plurality of concentration values, wherein each of the plurality of concentration values respectively corresponds to a constituent of a plurality of constituents of air; generating a blend of the plurality of constituents of air based on the received one or more of the plurality of concentration values; determining whether the blend of the plurality of constituents of air is within a threshold range for a ratio of the plurality of concentration values for the plurality of constituents of air; and controlling a flow of the blend of the plurality of constituents of air to be routed through an output circuit for use as the gas mixture for the laser following a determination that the blend of the plurality of constituents of air is within the threshold range.
Due to its dependency, claim 20 is necessarily allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879